Order entered December 12, 2013




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                  No. 05-13-01387-CV

                           IN THE INTEREST OF E.A.E.

                   On Appeal from the 296th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 296-30016-2009

                                      ORDER
      James Edward Echols’ Motion for a Bench Warrant is DENIED.




                                                 /s/   KERRY P. FITZGERALD
                                                       JUSTICE